UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1927



BOLANLE O. ABIOLA,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-345-946)


Submitted:   March 17, 2004                 Decided:   April 14, 2004


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Emmanuel D. Akpan, J.D., Ph.D., Silver Spring, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Mark C.
Walters, Assistant Director, Jennifer L. Lightbody, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bolanle O. Abiola, a native and citizen of Nigeria, has

filed a petition for review of the Board of Immigration Appeals’

(“Board”) denial of her motion to reopen removal proceedings and

remand to the immigration judge for adjustment of status.             We deny

the petition for review.

            Abiola first claims that the Board’s denial of her motion

to reopen violated her rights to equal protection because the Board

declined to extend Matter of Velarde-Pacheco, 23 I. & N. Dec. 253

(BIA   2002),    to    her   employment-based   immigrant    visa   petition.

Abiola maintains that the Board’s decision violated her right to

equal protection because it arbitrarily favors visa applicants

seeking adjustment of status who enter into a bona fide marriage

over visa applicants seeking adjustment of status based on their

employment status.

            However, we find that Abiola does not allege a colorable

constitutional violation because she cannot establish that she has

a property or liberty interest at stake that would implicate either

equal protection or due process. Clearly, the decision to grant or

deny a motion to reopen is within the sound discretion of the

Board.    “[A] constitutionally protected interest cannot arise from

relief    that   the   executive   exercises    unfettered   discretion    to

award.”   Appiah v. INS, 202 F.3d 704, 709 (4th Cir. 2000); see also

Smith v. Ashcroft, 295 F.3d 425, 429-30 (4th Cir. 2002).


                                     - 2 -
           Abiola also asks us to consider her challenge to the

alleged   delay   in   the   Attorney    General’s   adjudication    of   the

employment-based visa petition filed on her behalf.              Because her

request for review contains “no attack upon the deportation order

or upon the proceeding in which it was entered,” Cheng Fan Kwok v.

INS, 392 U.S. 206, 217 (1968), we are without jurisdiction to reach

the merits of the claim.          Our judicial review is available only

over a “final order of removal.”         8 U.S.C. § 1252(a) (2000).

           Accordingly,      we   deny   the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                    - 3 -